Citation Nr: 1454058	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation higher than 10 percent for left knee arthritis.

2.  Entitlement to a disability evaluation higher than 10 percent for right knee arthritis.

3.  Entitlement to a disability evaluation higher than 10 percent for lumbar degenerative disc disease and strain.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial rating in excess of 10 percent for headache syndrome.

6.  Entitlement to a disability evaluation higher than 0 percent for pulmonary embolism.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for fatigue.

9.  Entitlement to service connection for hair loss.

10.  Entitlement to service connection for bilateral hand tremors.

11.  Entitlement to service connection for bilateral arm weakness.

12.  Entitlement to service connection for speech condition.

13.  Whether new and material evidence has been received to reopen the claim for service connection for a cervical spine condition, to include degenerative joint disease (DJD)

14.  Entitlement to service connection for cervical spine condition, to include DJD.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to October 1982, April 2003 to March 2006, and May 2006 to April 2007.
	
These matters come on appeal before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An April 2008 rating decision continued the current evaluations for the service-connected back and bilateral knee conditions.  The April 2008 rating decision also denied the claims for higher initial ratings for hypertension and headaches, and denied service connection for dizziness, fatigue, hair loss, bilateral hand tremors, and bilateral arm weakness.  A December 2009 rating decision increased the rating evaluation for service-connected headaches to 10 percent.  A June 2011 rating decision denied service connection for a speech condition and a cervical spine condition, and denied a higher rating for service-connected pulmonary embolism.  

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with DJD and degenerative disc disease (DDD) of the cervical spine.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

The Veteran's combined disability rating is over 100 percent, and she is in receipt of two awards of special monthly compensation.  

The issues of increased ratings for left knee arthritis, right knee arthritis, and lumbar degenerative disc disease and strain, and service connection for cervical spine condition and a condition manifested by dizziness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension has been characterized by diastolic pressure that is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.

2.  The Veteran's headache syndrome has been characterized by migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.

3.  The Veteran's pulmonary embolism is asymptomatic.

4.  The competent medical evidence does not establish the presence of a disability manifested by fatigue.

5.  The competent medical evidence does not establish the presence of a disability manifested by hair loss.

6.  The competent medical evidence does not establish the presence of a disability manifested by bilateral hand tremors.

7.  The competent medical evidence does not establish the presence of a disability manifested by bilateral arm weakness.

8.  The competent medical evidence does not establish the presence of a disability manifested by a speech condition.

9.  In an April 2003 decision, the RO denied the Veteran's claim for service connection for neck arthritis.  The Veteran did not timely perfect an appeal, and the decision became final. 

10.  Additional evidence received since the April 2003 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim.




CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7101 (2014).

2.  For the entire period on appeal, the criteria for a disability rating of 30 percent, but no higher, for headache syndrome have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2014).

3.  For the entire period on appeal, the criteria for a compensable rating for residuals of a pulmonary embolism have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.97, Diagnostic Code 6817 (2014).

4.  The criteria for service connection for a disability manifested by fatigue are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for a disability manifested by hair loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for a disability manifested by bilateral hand tremors are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a disability manifested by bilateral arm weakness are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The criteria for service connection for a disability manifested by a speech condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9.  The April 2003 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

10.  The criteria for reopening the claim of service connection for a cervical spine condition, to include DJD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the increased rating claims, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The RO issued preadjudicatory notice letters dated in June 2006 and April 2010 to the Veteran which met the VCAA notice requirements. 

As the hypertension and headache syndrome issues concern initials ratings and come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the service connection claims, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in February 2008 and April 2010.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in October 2012 for hypertension, in October 2009 for headaches, and in July 2010 for pulmonary embolism.  She was provided a VA spine examination October 2009 which also assessed her claims of upper extremity numbness or weakness.  Finally, a March 2008 examination assessed her claimed fatigue, hair loss, bilateral hand tremors, and bilateral arm weakness.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  She was not provided an examination to assess her claimed speech condition.  As will be discussed below, because there is competent evidence that demonstrates that she does not have a current disability manifested by a speech condition, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion with regard to that claim.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

Initial Rating for Hypertension

The Veteran's hypertension has been rated as 0 percent disabling under Diagnostic Code 7101, which provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Diagnostic Code 7101 does not provide for a noncompensable (0 percent) evaluation.  

Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

The Board notes that the Veteran is also service connected for hypertensive heart disease.  Note (3) to Diagnostic Code 7101 instructs that hypertension must be evaluated separately from hypertensive heart disease.  

An October 2014 VA treatment note shows that the Veteran requires continuous medication to control her hypertension.  An October 2012 VA hypertension examination notes that the Veteran has been taking medication to control hypertension since 2003.  In an August 2010 statement, the Veteran remarked that she had been prescribed medication to control hypertension at an earlier date, but had declined to take it for personal reasons.  Thus, for the entire period on appeal, the criteria for a 10 percent rating evaluation for hypertension are met.  

The Board finds that the Veteran's diastolic pressure is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.  To that end, VA treatment records show that her blood pressure was 124/88 in June 2014, 119/76 in March 2013, 100/60 in June 2011, 138/86 in December 2010, 123/72 in August 2010, 151/100 in March 2010, 161/98 in December 2009, 135/88 in July 2009, 134/85 in April 2009, and 109/71 in December 2008.  The Veteran underwent a VA examination in October 2012.  Blood pressure was 103/71, 100/71, and 97/71.  

The evidence of record shows that the Veteran requires continuous medication for her hypertension; thus, a 10 percent disability evaluation is warranted.  After reviewing all of the clinical evidence and subjective complaints during the period on appeal, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's hypertension is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101, because her diastolic pressure is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.  Staged ratings have been considered but are not applicable.




Initial Rating for Headache Syndrome

The Veteran's headache condition is currently rated as 10 percent disabling under Diagnostic Code 8100.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

At the October 2009 VA examination, the Veteran reported that she gets headaches at least three times per month, lasting about a couple of hours each.  Half of the headaches are prostrating.  She treats the condition with Tylenol, but if the headache gets too severe, she will go to the emergency room.  Symptoms include pain behind the eyes.  A July 2009 VA treatment shows that she complained of a blinding frontal headache.  A VA treatment record of December 2009 shows that she had a headache associated with neck pain.  A January 2010 record shows that she complained of a headache with ear pain.  

Thus, the Board finds that a 30 percent evaluation is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  However, the next-higher rating of 50 percent under DC 8100 is not warranted because the evidence of record does not demonstrate that the Veteran's headaches produce severe economic inadaptability at any time during the initial rating period.  To that end, in December 2010, she reported no increase in the frequency of her headaches.  Additionally, the October 2009 VA examiner opined that headaches do not have an effect on the Veteran's usual daily activities.  The evidence of record reflects that the Veteran experiences severe headaches approximately once a month; VA treatment records do not suggest, nor does the Veteran contend, that her headaches produce severe economic inadaptability.  Staged ratings have been considered but are not applicable.
Increased Rating for Pulmonary Embolism

The Veteran's pulmonary embolism residuals have been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6817, applicable to pulmonary vascular disease.  Under Diagnostic Code 6817, when the pulmonary embolism is asymptomatic, following resolution of pulmonary thromboembolism, a noncompensable rating is assigned.  A 30 percent rating is assigned when there is symptomatic pulmonary vascular disease, following resolution of acute pulmonary embolism.  A 60 percent rating is assigned when there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  The maximum 100 percent rating is assigned when there is primary pulmonary hypertension; or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  A note to the Rating Schedule indicates that other residuals following a pulmonary embolism should be evaluated under the most appropriate rating code.

By way of history, service treatment records show that the Veteran experienced a pulmonary embolism in service in June 2006, during a training exercise.  She was prescribed a six-month course of Coumadin and followed closely by medical personnel.  A February 2007 service treatment record shows no evidence or pulmonary embolism or lower extremity deep venous thrombosis.  She was advised to stop taking Coumadin, as the problem had resolved.  No residuals were reported.  

Spirometry testing conducted during a March 2008 VA examination showed normal pulmonary function.  An October 2008 VA treatment note shows that the Veteran was concerned that she had a recurrence of pulmonary embolism.  The attending physician remarked that a pulmonary embolism was not suspected based on the Veteran's presentation, but an angiogram was ordered due to her history.  The October 2008 CT angiogram was negative for pulmonary embolism.

She was provided a July 2010 VA examination to assess the current residuals of her service-connected pulmonary embolism.  No vascular abnormalities were identified.  Homan's sign was negative for evidence of deep venous thrombosis.  Her lungs were clear and breath sounds were present in all quadrants.  CT scan of the chest revealed no evidence of pulmonary artery embolyus.  The VA examiner opined that the condition had no effect on the Veteran's daily activities.  The examiner remarked that the pulmonary embolism was "a one-time event... It is not a chronic condition that waxes and wanes."  

At an April 2014 VA outpatient treatment visit, examination of the chest revealed no wheezing or crackles, and normal respiratory effort.

The Board finds that a compensable rating is not warranted under Diagnostic Code 6917, because the Veteran's pulmonary embolism is asymptomatic.  She has been examined for residuals of her 2006 pulmonary embolism several times during the appeal period, and the evidence of record indicates that the condition resolved without residuals.  The Board acknowledges the Veteran's claim that she has current disabilities manifested by fatigue, hair loss, bilateral hand tremors, and bilateral arm weakness, and that these disabilities are related to either the pulmonary embolism or the underlying episode of heat exhaustion.  As will be discussed below, the evidence of record does not show that she has experienced any of these residuals during the period on appeal.  Thus, a compensable rating is not warranted.  

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's disabilities have manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
The Veteran's symptoms are specifically contemplated by the criteria discussed above, including the effect on her daily life.  Additionally, she has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Finally, the Board notes that the Veteran's combined disability rating is over 100 percent, and she is in receipt of two awards of special monthly compensation.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Fatigue, Hair Loss, Bilateral Hand Tremors, Bilateral Arm Weakness, and a Speech Condition

The Veteran contends that she currently has residuals of an episode of heat exhaustion during service.  She has consistently complained of general fatigue.  She asserts that she experienced hair loss when she was taking a medication for service-connected pulmonary embolism.  She states that she has hand tremors, arm weakness, and a speech condition, but has not made any specific contentions in regard to those claims.  

Service treatment records show that she had an episode of heat exhaustion during training in June 2006.  As discussed above, she experienced a pulmonary embolism and was placed on a six-month course of Coumadin.  Notably, November 2006 and January 2007 Coumadin Clinic records show no complaints of hair loss or other side effects of the medication. 

She was provided a March 2008 VA examination.  The Veteran reported feeling fatigued, but the VA examiner determined that she did not meet the criteria for a diagnosis of chronic fatigue syndrome.  Further, the examiner could not relate fatigue to the incident of heat exhaustion.  Regarding the claimed hair loss, the VA examiner found no pathology to render a diagnosis.  Similarly, VA treatment records do not show any complaints of hair loss or other skin problems.  A VA outpatient treatment record of June 2009 shows that the Veteran denied hair or nail changes.  The March 2008 VA examiner assessed the claimed bilateral hand tremors and bilateral arm weakness, but found no pathology to render a diagnosis.  An August 2008 VA treatment record shows that the Veteran complained of hand tremors, but there was no diagnosis.  The Veteran was provided an October 2009 VA spine examination.  A detailed sensory examination of the upper extremities revealed no abnormalities of the hands or arms.  

With regard to her claim for a speech condition, a December 2009 VA psychiatrist noted that the Veteran's speech had a normal rate and tone, with no pressure of speech.  A May 2009 VA psychiatric admission assessment answered "no" to the question, "patient reports receiving speech pathology services in the past three (3) months?"  In June 2009, her speech was described as coherent and normal in tone and rate.  No articulation deficits were noted.  An August 2009 VA psychiatric examination notes that her speech was fast but not pressured.  A VA psychiatric treatment note of April 2009 describes her speech as fluent, logical, and eloquent.  An October 2008 VA treatment note shows that the Veteran demonstrated regular enunciation and fluency, but slightly pressured speech.

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted, the evidence of record does not indicate that the Veteran has currently diagnosed fatigue, hair loss, bilateral hand tremors, bilateral arm weakness, or a speech condition.  

The Veteran is competent to report symptoms that she may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, she is not competent to diagnose the claimed conditions as these are complex disorders that would require consideration and interpretation of laboratory tests.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated she has the knowledge, education or training to provide an opinion in such a complicated matter and therefore her opinion as to a diagnosis of those conditions is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for fatigue, hair loss, bilateral hand tremors, bilateral arm weakness, and a speech condition, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Reopening Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

A claim for service connection for "neck arthritis" was first considered and denied by the RO in an April 2003 rating decision, on the basis that there was no diagnosis of cervical spine arthritis.  The Veteran did not file a notice of disagreement or submit any new and material evidence within the one year appeal period and the decision became final.  38 C.F.R. § 20.1103.  

The evidence received since the April 2003 decision includes VA treatment records and examinations showing that the Veteran has current diagnoses of both DJD and DDD.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned medical records confirm evidence of a current diagnosis of DJD.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for a cervical spine condition.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for hypertension is granted.

Entitlement to an initial rating of 30 percent, but no higher, for headache syndrome is granted.

Entitlement to a disability evaluation higher than 0 percent for pulmonary embolism is denied.

Service connection for fatigue is denied.

Service connection for hair loss is denied.

Service connection for bilateral hand tremors is denied.

Service connection for bilateral arm weakness is denied.

Service connection for speech condition is denied.

New and material evidence having been received, the appeal to reopen service connection for a cervical spine condition, to include DJD is granted.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2014).

With regard to her claims for increased rating evaluations for service connected bilateral knee and lower back conditions, the Board notes that she was last afforded a VA examination in August 2010.  In an August 2012 claim for entitlement to home grants, aid and assistance, and automobile grants, the Veteran stated that she now requires the use of a walker and wheelchair, as a result of her arthritis.  She specifically notes that her back and knee pain has worsened and requires her to use special equipment to ambulate and drive.  In light of the allegations that these conditions have worsened, and the length of time since the conditions were last evaluated, the Board finds that she must be provided a new VA joints examination.  

As noted above, the Veteran's claim for service connection for neck arthritis was denied in April 2004 on the basis that there was no diagnosis of DJD.  Her claim for service connection for a cervical spine condition was denied in a June 2011 rating decision on the basis of an August 2010 VA examiner's opinion.  The examiner opined that currently diagnosed DDD was not related to a neck injury in service.  Service treatment records show that she pulled a muscle in her neck in March 1977.  Although the August 2010 examiner diagnosed DDD, an August 2010 VA treatment record shows that the Veteran has DJD, which is a separate disease.  In light of this diagnosis, a new VA examination with nexus opinion is required.  

The record reflects that the Veteran has consistently complained of dizziness throughout the appeal period.  The symptom has not been medically related to a current disability.  However, she has related her dizziness to her service-connected psychiatric condition.  An August 2008 VA outpatient treatment note suggested a relationship between dizziness and otitis media or anxiety.  Meclizine was prescribed to control dizziness.  The Veteran is service-connected for tinnitus.  July 1976 and October 1978 service treatment records relate dizzy spells to service-connected headaches.  Although there is no diagnosis of record related to dizziness, the Board finds that a new VA examination is required in light of the recent prescription and the suggestion that dizziness could be related to a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner is requested to review the records and should specifically provide an opinion as to:

a.)  The current nature and severity of the Veteran's service-connected lumbar spine degenerative arthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

b.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine condition, to include DJD and DDD, is related to service.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Schedule the Veteran for a VA knee examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's left and right knee conditions.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Schedule the Veteran for a VA examination to assess her claimed dizziness condition.  The examiner is requested to review the records and should specifically provide an opinion as to:

a.)  Whether there is a current disability manifested by dizziness.

b.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of dizziness are related to service or a service-connected disability, to include tinnitus, headaches, or a psychiatric condition.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


